Case 1:19-cv-06146-ER Document 36 Filed 10/25/19 Page 1of1

Scoolidge Peters Russotti & Fox LLP

2 Park Avenue, 19th Floor | New York, NY 10016

Writer’s Direct Dial: + 212 729-7708
Email: pfox@sprfllp.com

October 25, 2019
VIA ECF

The Honorable Edgardo Ramos
Thurgood Marshall U.S. Courthouse
40 Foley Square

New York, NY 10007

Re: Invictus Hyperion v. Menlo, Inc. et al., No. 1:19-cv-06146-ER

Dear Judge Ramos:

We represent Defendants Menlo, Inc., Menlo Corp., and Matthew Nolan in the above-
captioned action. Pursuant to the Court’s order of August 29, 2019 (ECF No. 29), and two
waivers of service filed on the docket on September 19, 2019 (ECF Nos. 30-31), our clients’
answer, or other response, to the complaint is due on this coming Monday, October 28, 2019.

Our clients have reached an agreement in principle with the plaintiff in this action to
settle all of the plaintiff's claims against them, and, pursuant to Individual Practice Rule 1.E, we
hereby request a 15-day extension of time to answer or otherwise respond to the complaint —
until November 12 — so that the parties may finalize their settlement agreement and related
submission.! The Plaintiff consents to this request.

Very truly yours,

  
  

 

 

Peter Fox

 

' This is the third request for an extension of time for Menlo, Inc. to respond to the complaint.
(See ECF Nos. 26, 28.) The first two requests, which the plaintiff did not oppose, were granted.
(See ECF Nos. 27, 29.) This is the first request for an extension of time for Menlo Corp. and
Matthew Nolan to respond to the complaint.
